Opinion issued December 10, 2012




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                               NO. 01-12-00977-CV
                            ———————————
       IN RE SHATISH PATEL, M.D., HEMALATHA VIJAYAN, M.D.,
    SUBODH SONWALKAR, M.D., AND WOLLEY OLADUT, M.D., Relators



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

       On October 24, 2012, relators filed a petition for writ of mandamus,

requesting that this court order the trial court to rule on a motion to compel

responses to 67 discrete discovery requests.*


*
       The underlying case is Patel et al. v. St. Luke’s Sugar Land Partnership,
       L.L.P. et al., No. 2011-24016, in the 152nd District Court of Harris County,
       Texas, the Honorable Robert Schaffer presiding.
      The mandamus record reflects multiple hearings and partial rulings on

relators’ motion, as well as ongoing proceedings in the trial court relating to the

motion.   We conclude that, under the circumstances, the relators have not

demonstrated a refusal by the trial court to rule. See, e.g., Barnes v. State, 832
S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, no writ). Accordingly, we

deny the petition for writ of mandamus without prejudice to re-filing at a later

date. We dismiss all pending motions.

                                 PER CURIAM

Panel consists of Justices Keyes, Massengale, and Brown.




                                        2